Citation Nr: 0629177	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post fracture, right middle finger (major).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for residuals of a 
right index finger injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran 
ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to August 1995.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2002 
and October 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In its October 2002 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for 
status post fracture, right middle finger (major).  The RO 
also denied the veteran's claims of service connection for a 
back condition and migraine headaches.  The Board observes 
that the other claims denied by the RO were not referenced in 
the veteran's February 2003 Notice of Disagreement (NOD) or 
July 2003 VA Form 9 and are outside the scope of this appeal.  
Godfrey v. Brown, 7 Vet. App. 398 (1995). 

In the October 2004 rating decision, the RO denied the 
veteran's claim for service connection of a right index 
finger injury.  In June 2005, the veteran filed a NOD.  A 
Statement of the Case (SOC) was subsequently issued in 
November 2005 and the VA Form 9 was received in December 
2005.  Thus, the issue of service connection of a right index 
finger injury has been procedurally prepared and is currently 
subject to appellate review.    

In April 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows no current 
residuals associated with the veteran's service-connected 
status post fracture of the right middle finger.    

3.  The competent medical evidence of record reveals that 
migraine headaches were not shown in service and did not 
manifest to a compensable degree within a year of discharge.     

4.  The competent medical evidence of record shows that the 
veteran complained of back pain in service and is currently 
diagnosed with chronic back pain; however, the veteran's 
current back pain has not been associated with an underlying 
disability.    

5.  The competent medical evidence of record shows that the 
veteran injured his right index finger in service; however, 
he has no current residuals of a right index finger injury.   


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for status post fracture, right middle finger 
(major) has not been approximated.  38 U.S.C.A. §§  1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Codes 5299-
5226 (2005).  

2.  Migraine headaches were not incurred in or aggravated by 
active military service; nor may they be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).   

3. A back disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).     

4. Residuals of a right index finger injury were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in August 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims for service connection of migraine 
headaches and a back condition, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  The RO advised the veteran 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The RO also asked 
the veteran to provide certain information regarding any 
additional treatment or evidence not previously identified 
and to complete the enclosed authorization forms (VA Form 21-
4142) for any private medical records that would support his 
claims so that VA can request them on his behalf.  In 
addition, the RO requested that the veteran send the 
information describing additional evidence or the evidence 
itself to the RO by September 12, 2002.  The RO further noted 
that VA can only pay the veteran from the date his claim was 
received if the information or evidence is received within 
one year from the date of the letter and VA decides that he 
is entitled to benefits.  Thus, the RO essentially asked the 
to send any evidence in his possession that pertained to his 
claims and advised him regarding the element of effective 
date with respect to his claims.  See 38 C.F.R. § 3.159 
(b)(1) (2005); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that VCAA notice requirements include the 
element of effective date and degree of disability).  A 
follow-up duty to assist letter was sent in November 2003.  

The Board observes that the veteran was not advised regarding 
the degree of disability element with respect to his claims 
for migraine headache and a back disorder prior to the 
October 2002 denial of his claims.  Nonetheless, the Board 
finds that the notice defect is harmless error because the 
issues of service connection for a migraine headache and a 
back disorder are being denied for reasons explained below 
and a disability rating will not be assigned.  Moreover, the 
RO sent correspondence in March 2006 that advised the veteran 
of disability ratings.  

The Board also notes that the issue of service connection for 
status post fracture, right middle finger (major) was not 
specifically noted in the August 2002 VCAA letter; however, 
there is no harm to the veteran because the RO granted 
service connection for his right middle finger disability in 
the October 2002 rating decision and assigned a 
noncompensable disability rating effective July 18, 2002, the 
date of the veteran's claim.  In addition, the RO explained 
to the veteran what the evidence must show to establish 
entitlement to an increased rating for his service-connected 
disability, advised him what information and evidence that he 
was to provide and what information and evidence that VA will 
attempt to obtain on his behalf, and asked him to tell VA if 
there was any other evidence or information that he believed 
would support his claim in the November 2003 follow-up duty 
to assist letter.  The veteran's claim was subsequently 
readjudicated in April 2004 and December 2005.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the RO 
sent correspondence in March 2006 that advised the veteran of 
disability ratings and effective date.  

In regard to the veteran's claim of service connection for a 
right index finger, the Board notes that the RO sent 
correspondence dated in May 2004 that apprised the veteran of 
the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
RO also advised the veteran what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  Furthermore, the RO specifically asked the veteran 
to send any evidence in his possession that pertained to his 
claim and to let VA know if there was any other evidence or 
information that he thought would support his claim.  
38 C.F.R. § 3.159 (b)(1) (2005). 

The May 2004 VCAA notice letter, however, did not address the 
elements of degree of disability and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the element of 
effective date and degree of disability).  Nonetheless, such 
omission is harmless error in this case because the veteran's 
claim for service connection of a right index finger is being 
denied for reasons explained below and a disability rating 
and effective date will not be assigned.  Moreover, the RO 
sent correspondence in March 2006 that advised the veteran of 
disability ratings and effective date.  

Furthermore, the RO provided the veteran with a copy of the 
rating decisions issued in October 2002 and October 2004, the 
Statements of the Case (SOC) issued in June 2003 and November 
2005, and the Supplement Statements of the Case (SSOC) issued 
in April 2004 and December 2005, which included a discussion 
of the facts of the claims, the laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and sent a copy of such 
records to the veteran in June 2006 pursuant to his request.  
The RO also requested private hospital records from St. 
Joseph's and Scott & White in August 2002.  The Board 
observes that St. Joseph's sent correspondence in October 
2002 stating that the veteran's records were not available; 
however, private treatment records dated in February 1996 and 
April 2000 from Scott & White are of record.  The RO advised 
the veteran in November 2003 correspondence that its attempts 
to obtain the records dated in July 1955 from St. Joseph's 
hospital had been unsuccessful and that he may want to try to 
obtain the records himself to support his claim of service 
connection for migraines.  The veteran reported at the April 
2006 Travel Board hearing that the hospital told him that the 
records were destroyed in a flood and were unavailable.        

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Compensable Rating for Service-Connected Right Middle 
Finger Disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).   
An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).     

The veteran's service-connected status post fracture right 
middle (major) finger is currently rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5226 (2005).  
Diagnostic Code 5299 is used to identify musculoskeletal 
system disabilities that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule.  38 C.F.R. §§ 4.20, 4.27 (2005).  The 
veteran's right middle finger disability is actually 
evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 for ankylosis of the long 
finger.

The Board notes that the medical evidence of record contains 
no clinical findings of ankylosis of the right middle finger.  
Thus, a compensable rating under Diagnostic Code 5226 for the 
veteran's service-connected right finger disability is not 
warranted.  

The Board will also consider whether the veteran is entitled 
to a compensable evaluation for his service-connected right 
finger disability under Diagnostic Code 5229 for limitation 
of motion of the index or long finger.  

Under Diagnostic Code 5229, a 10 percent evaluation is 
prescribed when the veteran demonstrates limitation of motion 
with a gap of one inch (2.5) or more between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  The medical evidence, 
however, does not depict such a disability picture.  The 
March 2004 VA finger examiner found no residuals associated 
with the veteran's right middle finger.  The VA examiner 
explained that the veteran demonstrated no anatomical or 
functional defects and showed normal range of motion during 
the physical examination.  The March 2004 radiological report 
further noted an impression of "negative right hand."  
Moreover, the veteran reported that he had no complaints 
associated with the right middle finger at the VA 
examination.  Thus, a compensable evaluation under Diagnostic 
Code 5229 is also not warranted.  

As the medical evidence does not show that the veteran's 
service-connected right middle finger disability is 
manifested by ankylosis or limitation of motion, the Board 
finds that the preponderance of the evidence weighs against 
the assignment of an initial compensable evaluation on a 
schedular basis at this time.  

To the extent that the veteran's right middle finger 
disability affects his employment, such has been contemplated 
in the assignment of the current noncompensable schedular 
evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2005) is 
not warranted in this case.
 

III.	Service Connection for Claimed Disorders 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as migraine becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Migraine Headaches

Although the August 2002 examiner only noted an impression of 
daily headaches, the medical evidence suggests that the 
veteran currently suffers from migraine headaches when 
considering his medical history.  For example, the February 
1996 private treatment record reveals that a neurologist 
(A.B.F., M.D.) diagnosed the veteran with common migraine.  
Examining physicians also noted an assessment of "headache, 
most likely common migraine" in April 2000.   

Nevertheless, the medical evidence does not show that the 
veteran's migraine headaches manifested in service or to a 
compensable degree within a year of discharge.  The veteran's 
service medical records contain no complaints, findings, or 
treatment of migraine or headaches and no medical examiner 
has causally linked the veteran's migraine to his military 
service.  The Board notes that the veteran was diagnosed with 
a common migraine by A.B.F., M.D. in February 1996, which is 
within the applicable one-year presumptive period.  The 
veteran's migraine headaches, however, were not shown to have 
manifested to a compensable degree at that time.  At the 
February 1996 neurological evaluation, the veteran reported 
that he had previously experienced a severe headache and had 
gone to a hospital emergency room in August 1995 and recalled 
that the headache lasted 48 hours before resolving.  He 
further indicated that an episode of severe bifrontal 
temporal throbbing headache with photophobia, sonophobia and 
prostration lasting for 48 hours recurred in February 1996, a 
few weeks after he had discontinued his medication (i.e., 
Calan) to control such symptoms.  In order for the veteran's 
migraine to be considered compensable at that time, the 
evidence must show that it was manifested by characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  In this case, the evidence only shows that 
the veteran had two severe headaches over a six-month period.  
The Board observes that the veteran has not presented any 
other medical or lay evidence showing that his prostrating 
attacks occurred more frequently during the year following 
his discharge.  

In the absence of evidence showing that the veteran's 
migraine began in service or manifested to a compensable 
degree in the year following his discharge, an award of 
service connection for migraine headaches is not warranted.        

The Board notes that the veteran has reported that his 
current migraine headaches are related to service; however, 
the record reflects that the veteran does not have the 
medical expertise necessary to diagnose his claimed disorder 
or offer a competent opinion as to its etiology.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As a result, competent medical 
evidence showing a current disability and a causal link to 
service is required. 

Back Disorder

The medical evidence shows complaints of back pain during and 
after service.  Specifically, the service medical records 
show that the veteran once complained of back pain that 
radiated to his chest for a duration of three days in 
November 1987.  The August 2002 VA examiner also recently 
noted an impression of chronic back pain.  
 
Nonetheless, no underlying disability has been clinically 
identified to account for the veteran's reported back pain.  
The service medical records contain no clinical findings of 
any back disorder and show a normal spine at separation.  In 
addition, the August 2002 examiner did not attribute the 
veteran's chronic back pain to a specific diagnosis of a back 
disorder.  The Board notes that pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  In the absence of evidence of a current 
disability, service connection for a back disorder must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board observes that no medical opinion was obtained with 
respect to the veteran's back claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  Nonetheless, VA 
is under no duty to afford the veteran a medical opinion as 
he has not presented competent medical evidence of a 
currently diagnosed back disorder or a causal link to any 
symptomatology shown in service.  

Although the veteran has reported that he has a current back 
disorder related to the back pain documented in service, the 
record reflects that he does not have the medical expertise 
necessary to diagnose his claimed back disorder or offer a 
competent opinion as to its etiology.  Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As a result, competent medical evidence 
showing a current disability and a causal link to service is 
required.  

Right Index Finger

The medical evidence shows that the veteran sustained injury 
to his right index finger in service.  The service medical 
records show that he was diagnosed with pulled ligaments in 
his right index finger and Mallet finger in June 1992.  It is 
unclear, however, whether the veteran subsequently received 
treatment for his right index finger.  The service treatment 
records dated in November 1994 note that the veteran sought 
treatment for a swollen index finger on the right hand that 
was later changed to the middle finger; however, the 
objective findings of record continue to reference the 
veteran's right index finger.  In any event, the November 
1994 radiological report ordered after the initial 
examination showed a normal right index finger.  

Although the medical evidence clearly shows treatment for a 
right index finger injury in service, it does not 
additionally show that the veteran currently suffers from a 
right index finger disorder.  The Board notes that the March 
2004 VA finger examiner found no residuals associated with 
the veteran's right index finger.  The examiner explained 
that the veteran demonstrated no anatomical or functional 
defects and showed normal range of motion during the physical 
examination.  The March 2004 radiological report further 
noted an impression of negative right hand.  While the 
veteran has complained of pain associated with his right 
index finger, pain alone without an underlying disorder is 
not a disability for which service connection may be granted.  
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

In the absence of evidence of a current disability, service 
connection for a right index finger disorder must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the veteran has reported that he has a 
current right index finger disorder related to the injury 
sustained in service; however, the record reflects that the 
veteran does not have the medical expertise necessary to 
diagnose his claimed finger disorder or offer a competent 
opinion as to its etiology.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As a result, competent medical evidence showing a 
current disability and a causal link to service is required.  


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence is 
against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for status 
post fracture, right middle finger (major) is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for residuals of a right 
index finger injury is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


